Citation Nr: 1020720	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  07-27 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.R. Bryant




INTRODUCTION

The Veteran had active service from July 1992 to July 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
an October 2009 decision, the Board denied the Veteran's 
claims of entitlement to service connection for degenerative 
disc disease of the lumbar spine and degenerative disc 
disease of the cervical spine.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.  On October 27, 2009, the Board issued a decision denying 
service connection for degenerative disc disease of the 
lumbar spine and degenerative disc disease of the cervical 
spine.

2.  Evidence pertinent to both claims decided in the October 
27, 2009 Board decision was received at the RO on January 29, 
2009, but was associated with the Veteran's claims file after 
issuance of that decision.


CONCLUSION OF LAW

The criteria for vacating the October 27, 2009 Board decision 
have been met.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.904 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On October 27, 2009, the Board issued a decision denying 
service connection for degenerative disc disease of the 
lumbar spine and degenerative disc disease of the cervical 
spine.

The Board was unaware that additional medical records from 
the Iron Mountain VA Medical Center were received by the RO 
on January 29, 2009.  The medical records, however, were not 
associated with the claims file until after the issuance of 
the October 27, 2009 Board decision.  Thus, the Board did not 
consider this evidence at the time of its decision.

In March 2010, the Veteran, through his representative, filed 
a motion to vacate the October 27, 2009, decision as to both 
issues based upon the Board not having reviewed the 
additional evidence prior to the issuance of the October 2009 
decision.

The Board may vacate an appellate decision at any time upon 
the request of the appellant or his representative, or on the 
Board's own motion, when there has been a denial of due 
process.  38 C.F.R. § 20.904 (a)(3) (2009).  In this case, 
the aforementioned medical records are relevant to the 
claims.  As this information was not associated with the 
claims file at the time of the Board's October 27, 2009 
decision, that decision was not based on consideration of all 
the available evidence and should be vacated.


ORDER

The Board's October 27, 2009, Board decision denying the 
claims for service connection for degenerative disc disease 
of the lumbar spine and degenerative disc disease of the 
cervical spine is vacated.




REMAND

The Board finds that a remand is required for the issuance of 
a supplemental statement of the case (SSOC) because the 
Veteran provided VA with additional pertinent evidence as to 
these claims, without waiver of agency of original 
jurisdiction review.  38 C.F.R. §§ 19.31, 19.37, 20.1304 
(2009).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and ask him to provide VA with the 
location of any additional medical 
records, not already in the claims file, 
pertaining to treatment of his lumbar and 
cervical spine disorders along with 
authorization to enable the VA to obtain 
these records.  All pertinent records 
should be obtained.  The AMC/RO should 
document all attempts to obtain such 
records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the Veteran, so inform him and request 
that he obtain and submit it.  If any 
records are unavailable, do not exist, or 
further attempts to obtain them would be 
futile, this fact should also be 
documented in the claims file.  

2.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claims by evaluating all 
evidence, specifically VA treatment 
records submitted to the RO on January 
29, 2009, since the September 2007 SSOC 
was issued.  If the benefits sought on 
appeal remain denied, furnish the Veteran 
and his representative an appropriate 
SSOC containing notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal, 
including VCAA and any other legal 
precedent.  A reasonable period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E, Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

